F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          NOV 30 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ALEX’S TRANSPORTATION, INC.,

                Plaintiff-Appellant,

    v.                                                   No. 00-1117
                                                     (D.C. No. 99-Z-1562)
    COLORADO PUBLIC UTILITIES                              (D. Colo.)
    COMMISSION; ROBERT J. HIX;
    VINCENT MAJKOWSKI;
    RAYMOND L. GIFFORD,
    Commissioners thereof,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BRORBY , KELLY , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Alex’s Transportation, Inc. appeals the district court’s order

concluding that defendants, the Colorado Public Utilities Commission (CPUC)

and its members, had the authority to license plaintiff’s transportation of

passengers in seven-passenger vehicles. Plaintiff also requests attorney fees.

We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

      Plaintiff sought a license from the CPUC, the Colorado licensing authority

for motor common carriers operating in intrastate commerce, to conduct a bus

service using vehicles that could carry as many as seven passengers. The CPUC

denied the license. Plaintiff then brought suit in the federal district court, under

42 U.S.C. § 1983, claiming that the CPUC violated its right to a license because

a federal statute preempted the CPUC’s authority to license its transportation

activities. The district court held that the federal statute did not prevent the

CPUC from regulating plaintiff’s seven-passenger vehicles, and entered

a judgment in favor of defendants. Plaintiff then brought this appeal.

      Plaintiff asserts that 49 U.S.C. § 14501(a) preempts states from enacting

laws or regulations relating to intrastate charter bus transportation. That statute

provides:

             (a) Motor carriers of passengers. –

            (1) Limitation on State law. – No State or political subdivision
      thereof and no interstate agency or other political agency of 2 or
      more States shall enact or enforce any law, rule, regulation, standard,
      or other provision having the force and effect of law relating to –

                                          -2-
                                         ...

                    (C) the authority to provide intrastate or interstate
      charter bus transportation.

             This paragraph shall not apply to intrastate commuter bus
      operations, or to intrastate bus transportation of any nature in the
      State of Hawaii.

             (2) Matters not covered. – Paragraph (1) shall not restrict the
      safety regulatory authority of a State with respect to motor vehicles,
      the authority of a State to impose highway route controls or
      limitations based on the size or weight of the motor vehicle, or the
      authority of a State to regulate carriers with regard to minimum
      amounts of financial responsibility relating to insurance requirements
      and self-insurance authorization.

49 U.S.C. § 14501(a).

      The dispute is over what qualifies as a “charter bus” under

§ 14501(a)(1)(C). If plaintiff’s seven-passenger vehicles are “charter buses,”

§ 14501(a) prohibits the CPUC from regulating them. The parties concede that

the federal statute does not define “charter bus.” Plaintiff argues that other

federal statutes provide enough guidance to demonstrate that a vehicle with

a capacity for seven or ten passengers can be defined as a “charter bus” within the

meaning of § 14501(a).   See 49 U.S.C. § 13506(a)(2) (referring to “taxicab” – not

more than six passengers), § 14301 (defining “motor vehicle,” for security

interests in motor vehicles, to include “motor bus with a seating capacity of at

least ten individuals”), § 30127(a)(1) (defining “bus” for crash protection

and seat belt use purposes, as “designed to carry more than 10 individuals”);

                                         -3-
see also 49 C.F.R. § 374.303(b) (defining “bus” in regular-route operations as

“a passenger-carrying vehicle, regardless of design or seating capacity, used in

a carrier’s authorized operations”), § 390.5 (defining “bus” in interstate

commerce as “any motor vehicle designed, constructed and or [sic] used for the

transportation of passengers, including taxicabs”).

       Generally, federal statutes must be interpreted under the principles

of federal law.   See Textile Workers Union of Am. v. Lincoln Mills of Ala.          ,

353 U.S. 448, 457 (1957). Instead of attempting to combine various federal

statutes on unrelated subjects to fill the gap in the federal statute, we apply the

rule that where a statute is not specific, courts look to state law to determine the

rights and interests covered.    See United States v. Standard Oil Co. of Cal.   ,

332 U.S. 301, 309-10 (1947);      Amoco Prod. Co. v. United States   , 619 F.2d 1383,

1387 (10th Cir. 1980). Resort to state law must furnish a result compatible with

the purpose of the federal statute.     See Lincoln Mills , 353 U.S. at 457. Where, as

here, a statute is ambiguous, the reviewing court can resort to legislative history

to aid interpretation.   United States v. Simmonds , 111 F.3d 737, 742 (10th Cir.

1997). “We review the district court’s interpretations of law de novo, and any

relevant findings of fact for clear error.”    Kelley v. United States , 69 F.3d 1503,

1506 (10th Cir. 1995).




                                              -4-
       Here, § 14501(a) does not define “charter bus,” but a Colorado statute

defines “charter bus” as “a motor vehicle for the transport of people, on a charter

basis, with a minimum capacity of thirty-two passengers.” Colo. Rev. Stat.

§ 40-16-101. Because the legislative history for § 14501(a) exempts from the

statute taxicabs and limousines, we determine that Congress did not intend to

include all sizes of vehicle in the statute.    See H.R. Conf. Rep. No. 105-550

(1998), reprinted in 1998 U.S.C.C.A.N., vol. 4, at 170 (clarifying that § 14501(a)

“does not limit a State’s ability to regulate taxicab service or limousine livery

service”). Accordingly, we conclude that the Colorado statute’s definition of

“charter bus” is compatible with the purpose of the federal statute to exclude

from state regulation some, but not all, vehicles. To qualify under the State’s

definition of “charter bus,” a vehicle must carry a minimum capacity of thirty-two

passengers. Therefore, plaintiff’s seven-passenger vehicles do not qualify

as “charter buses,” and § 14501(a) does not preclude the CPUC from

regulating them.




                                               -5-
      Plaintiff’s request for attorney fees is denied. The judgment of the United

States District Court for the District of Colorado is AFFIRMED.



                                                   Entered for the Court



                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




                                        -6-